United States Court of Appeals
                                                                              Fifth Circuit


                IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                        FOR THE FIFTH CIRCUIT                             May 9, 2006

                        _____________________                    Charles R. Fulbruge III
                                                                         Clerk
                             No. 05-30996
                         ____________________

                               VINCENT BRUNO;

                                          Plaintiff-Appellant,

                                     v.

MICHAEL STARR, RMS HOLDINGS, L.L.C., W. CHRISTOPHER BEARY, JAMES
STARR, CAJUN RADIO CORPORATION, RUTH STARR, GREG GARRETT, ROBERT
       WILKINS, and WILKINS COMMUNICATIONS NETWORK, INC.;

                                          Defendants-Appellees,

                          __________________

            Appeals from the United States District Court
                For the Eastern District of Louisiana
                          __________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

     This case arises out of a dispute over the control of a

radio station.      Vincent     Bruno,    one   co-owner   of    the        station,

brought RICO claims against Michael Starr, another co-owner of

the station, and various others who Bruno alleges conspired to

transfer the radio station to another company over his objection.

Starr moved to dismiss Bruno’s claims under Federal Rule of Civil

Procedure    12(b)(6)   for,     inter    alia,   failure       to     plead          the

1
  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                     1
continuity   required   of   a   RICO       claim,    and   the   district   court

granted the motion.     Because Bruno’s claims as plead are clearly

foreclosed by this court’s precedent, see, e.g., Delta Truck &

Tractor, Inc. v. J.I. Case Co., 855 F.2d 241, 243-44 (5th Cir.

1988), cert. denied, 489 U.S. 1079 (1989) (finding no continuity

in   multiple   predicate    acts   that      “were    part   and   parcel   of   a

single, discrete and otherwise lawful commercial transaction”),

we affirm on the basis of the district court’s opinion.

      AFFIRMED.




                                        2